DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Informal or Non-Responsive Amendment 
The reply filed on 05/24/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Newly submitted claims 1 and 12 (Species B, see Claims filed 05/24/2022) are directed to a species of the sensor that is independent or distinct from the species originally presented in claims 1 and 12 (Species A, see Claims filed 02/08/2022) for the following reasons: Species A is drawn to the embodiment of Fig. 2, and Species B is drawn to the embodiment of Fig. 11. For example, Species A, claim 1, para. 2-3 recites, “a housing configured to be attached to the patient’s chest and comprising a first enclosure component, a second enclosure component, and a flexible component connected on one end to the first enclosure component, and on its opposing end to the second enclosure component, with the combined first enclosure component, second enclosure component, and flexible component forming a housing… an optical sensor disposed within the first enclosure component”. Species B, claim 1, para. 2-3, alternatively recites, “a housing configured to be attached to a middle of the patient’s chest and comprising a first enclosure component, a second enclosure component, and a flexible gasket… an optical sensor coupled to the housing via a wire”. Such mutually exclusive characteristics exhibit the differences in design and scope between Species A and Species B as evident from the highlighted portions of the respective claims above and with reference to Fig. 2 and 11, and as argued by Applicant (see Remarks filed 05/24/2022, pg. 9).
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. Furthermore, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in  the art due to their recognized divergent subject matter;
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented Species A, this species has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 1-22 are withdrawn from consideration as being directed to a non-elected species. See 37 CFR 1.142(b) and MPEP § 821.03. Seeing that all of the currently presented claims are withdrawn as set forth above and as such no claims are available for examination, this amendment has been deemed to be informal and/or non-responsive.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A Gupta
Examiner, Art Unit 3792                                                

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792